Exhibit 10.29

Contract # 16194

JOINT USE AGREEMENT

This Agreement, dated as of the 12th day of April , 2007, (Effective Date) is
entered into by and between BLACK HILLS POWER Inc., a South Dakota corporation,
whose post office address is P. O. Box 1400, Rapid City, South Dakota
57709-1400, hereinafter referred to as Company and Prairie Wave Black Hills,
LLC, a SD Corporation, whose post office address is P.O. Box 89213, Sioux Falls,
SD 57109-9213, hereinafter referred to as Licensee.

 

  1. DEFINITIONS AND RECITALS.

1.1 Definitions. The following capitalized words and phrases when used in this
Agreement shall have the respective meanings as follows:

“Agreement” is this Joint Use Agreement.

“Attachment(s)” is the erection, installation, maintenance and attachment by
Licensee of Licensee’s Facilities to Company’s Poles pursuant to this Agreement.

“Cable Operator” shall have the meaning given such term in 47 U.S.C. § 522(5)

“Cable Service” shall have the meaning given such term in 47 U.S.C. § 522(6).

“Company” is Black Hills Power, Inc., an electric utility and a party to this
Agreement.

“Facilities” are Licensee’s cables, wires, all communication attachments,
apparatus, appliances, antennas, and related equipment for Attachment to
Company’s Poles.

“Fee Schedule” is the schedule of fee, charges, and rents attached hereto as
Exhibit E, as may be amended from time to time by Company upon written notice to
Licensee.

“Licensee” is Prairie Wave Black Hills, LLC, a party to this Agreement.

“Other Attachers” include any telephone, communications or cable utility or
other party, excluding Company and Licensee, that has a statutory or contractual
right of attachment to Company’s poles or use of Company’s trenches.

“Overlashing” refers to the practice by which a new cable or wire is wrapped
around an existing cable or wire, rather than being strung and bolted
separately.

“Poles” are the pole or poles belonging to Company to which Licensee has made or
wishes to make Attachments.



--------------------------------------------------------------------------------

“Telecommunications Carrier” shall have the meaning given such term in 47 U.S.C.
§ 153(44).

“Telecommunications Service” shall have the meaning given such term in 47 U.S.C.
§ 153(46).

1.2 Recitals. Licensee is a Cable Operator or a Telecommunications Carrier.
Licensee will need to erect and maintain Facilities to make Attachment to
Company’s Poles. The purpose of this Agreement is to set forth all the terms and
conditions under which Company agrees to the Attachment, pursuant to and
consistent with 47 U.S.C. § 224 et seq. as amended by 47 U.S.C. § 703, and the
rules and regulations promulgated thereunder, to the extent applicable.

2. USE AND PURPOSE. The grant of a license and permit under the terms of this
Agreement are for the purpose of enabling the Licensee to provide lawful
communications services.

3. PERMIT. Company hereby permits Licensee to make Attachments to Company’s
Poles for the purpose of providing lawful communications services, subject to
the following terms and conditions set forth in this Agreement. The permit
granted hereunder is and shall be deemed to be a revocable, nonexclusive
license. Except as otherwise permitted herein, before making Attachments to any
Poles, Licensee shall apply and receive a permit from Company. The permit
requirement will be waived for new service drops added to Poles on which
Licensee already has an Attachment. A sample of the application and permit are
attached as Exhibit A and Exhibit B respectively.

3.1 Licensee shall make application to Company in the form of Exhibit A (each,
an “Application”). Along with an Application, Licensee shall furnish Company
with the necessary maps, specifically indicating the Poles to be attached, the
span lengths between poles, the number and character of Attachments to be placed
on such Poles, the proposed Attachment height, the proposed Attachment mid-span
height, and any other information required by Exhibit A.

3.2 Licensee shall furnish Company pole strength calculations with each
Application. Pole strength calculations will only be required for poles:
(a) where BHP general rules for meeting NESC standards under heavy loading
conditions aren’t used; or (b) poles that are class 3, class 4 or class 5; or
(c) poles that have conductor spans greater than 275 feet; (d) or poles that
have 3 or more existing attachments. Pole calculations may be performed on a
representative basis if desired.

3.3 Company shall notify Licensee, in the form of Exhibit B (each, a “Permit),
at the time of Application, if any of the requested space on Pole is reserved
for Company’s use pursuant to a bona fide development plan that reasonably and
specifically projects a need for such facilities for the provision of Company’s
core utility services.

 

2



--------------------------------------------------------------------------------

3.4 Company shall notify Licensee, in the form of Exhibit B, if Poles for which
Application is being made are inadequate to support such additional Facilities.
The Permit shall describe the make-ready changes required to accommodate
Licensee’s Attachments.

3.5 The Notice of Completion by Licensee, attached as Exhibit C hereto, shall be
signed by a Licensee representative. The Notice of Completion shall be returned
to Company within thirty (30) days after installation has been completed.
Company reserves the right to remove any Attachments that do not have a Notice
of Completion by Licensee.

3.6 Company may deny Licensee access to its Poles where there is insufficient
capacity and for reasons of safety, reliability and generally applicable
engineering reasons.

3.7 No Application is required for Overlashing. However, Licensee must provide
Company a pole strength calculation within sixty (60) days of Overlashing and is
responsible for any make-ready costs attributed to its Overlashing.

4. MAINTENANCE AND REMOVAL. Licensee shall, at its own expense, make and
maintain Attachments in a safe condition and in a manner suitable to Company
that is consistent with the safe use of Poles by Company or Other Attachers.
Said use shall not interfere with the working use of existing facilities.

4.1 Whenever it is necessary to replace or relocate a jointly-used Pole,
Licensee shall, upon thirty (30) days advance written notice from Company,
relocate, replace, or renew its Attachments, and transfer them to substituted
Poles, or perform any other work in connection with Facilities that may be
required by Company, unless upon such notice, Licensee requests that Company
perform the work on Licensee’s behalf at the cost listed in the Fee Schedule
(which may be amended from time to time without prior notice) and Company agrees
to do such work. Should Licensee fail to transfer its Attachments to the new or
relocated joint pole at the time specified, or fail to request Company to
perform such work, Company may elect to do such work, and will do so under the
same standards that Licensee is held to. Licensee shall be responsible for all
costs incurred by Company associated with transfer of Licensee’s Attachments and
removal of abandoned pole per the cost listed in the Fee Schedule. In the event
the Licensee fails to transfer its Attachments and Company performs such
transfer, Company shall not be liable for any loss or damage to Licensee’s
Facilities, service interruptions or business losses which may result, except
for losses resulting from the gross negligence or intentional misconduct of
Company or its employees, agents, contractors, or subcontractors.

4.2 In cases of emergency, Company may arrange to relocate, replace or renew the
Facilities, transfer them to substituted Poles or perform any other work in

 

3



--------------------------------------------------------------------------------

connection with Facilities that may be required in the maintenance, replacement,
removal or relocation of Poles. The Licensee shall, on demand, reimburse Company
for the expense thereby incurred.

4.3 If a Pole is being removed pursuant to the request of a private property
owner, where Company and Licensee’s Facilities are legally located on such
private property, Company shall not remove the Pole until Licensee has removed
Attachment.

5. POLE SUPPORT. In the event that any Poles of Company to which Licensee
desires to make Attachments are inadequate to support such additional Facilities
in accordance with Company specifications or where Licensee’s Attachments can be
accommodated only by rearranging Company’s Facilities, Company will notify
Licensee in writing, in the form of Exhibit B, of the make-ready changes
necessary to accommodate Licensee’s Attachments. If Licensee still desires to
make the Attachment and confirms the same in writing, in the form of Exhibit B,
Company will make such make-ready changes or replace such inadequate Poles and
Licensee will, on demand, reimburse Company for the entire nonbetterment portion
of the cost and expense thereof. The costs and expenses shall include but not be
limited to the increased cost of larger Poles, sacrificed life of Poles removed,
cost of removal less any salvage recovery and the expense of transferring
Company’s and, if applicable, Other Attachers’ Facilities from the old to the
new Poles. In the event any Other Attacher refuses to accommodate Licensee’s
Attachments upon reasonable notice from Licensee, Company shall cause such Other
Attachers to accommodate Licensee’s Attachments when necessary.

5.1 If any Poles to which Licensee has made Attachments are inadequate to
support additional Company facilities in accordance with the aforementioned
specifications of this Agreement, and such additional Company facilities are
required by Company pursuant to a bona fide development plan, as identified in
the Permit, Company shall notify Licensee to this effect. Upon such notice,
Licensee shall remove its Facilities from such Poles within thirty (30) days
therefrom or shall indicate its desire to continue to maintain its Facilities on
such Poles, in which event Company will make such changes or replace such
inadequate Poles with suitable Poles and Licensee will, on demand, reimburse
Company for the entire nonbetterment portion of the cost and expense thereof,
including the increased cost of larger Poles, sacrificed life of Poles removed,
cost of removal less any salvage recovery and the expense of transferring
Company’s and, if applicable, Other Attachers’ Facilities from the old to the
new Poles.

5.2 Any unbalanced loading of Company’s Poles caused by the placement of the
Licensee’s Facilities shall be properly guyed and anchored by Licensee. Any
strengthening of Poles (guying) required in accordance with the aforementioned
specifications to accommodate the Attachments of Licensee shall be at the
expense of Licensee. Licensee may not place new anchor Attachments on Company
anchors without prior written approval from Company.

 

4



--------------------------------------------------------------------------------

5.3 Upon completion of all changes, the Licensee shall have the right to use the
Poles jointly and to make Attachments in accordance with the terms of the Permit
and of this Agreement. Licensee shall, at its own expense, make Attachments in
such manner so as not to interfere with the service of Company. All Poles
jointly used under this Agreement shall remain the property of Company, and any
payments made by the Licensee for changes in Pole lines under this Agreement
shall not entitle the Licensee to ownership of any of said Poles.

6. CODE COMPLIANCE; SAFETY. No Attachment shall be made except as may be
lawfully made. Licensee’s Facilities and Attachments shall be erected and
maintained in accordance with the requirements and specifications of the most
recent National Electrical Safety Code, and any amendments or revisions of said
Code, in accordance with applicable grandfathering provisions. Attachments must
be in compliance with any generally applicable rules or orders now in effect or
that hereafter may be issued by any other authority having jurisdiction and with
Company construction standards provided with the applicable Permit.

6.1 Licensee shall further comply with all applicable federal requirements that
may be imposed by the Federal Energy Regulatory Commission and Occupational
Safety and Health Administration as well as with any state and local
requirements affecting pole Attachments.

6.2 Licensee shall comply with all applicable federal, state, and local laws and
regulations and ordinances applicable to hazardous materials as defined in 40
CFR 260 et seq. Licensee shall not use any premises or easement on which any
Pole is located for treatment, storage, use or disposal of hazardous materials.
Licensee shall be responsible for any expense for compliance with the
requirements of any federal, state, or local laws, regulations or ordinances for
damage caused directly or indirectly, by the activities of the Licensee or
Licensee’s agents, employees, or contractors.

6.3 In the event Company should change or adopt a rule(s) or practice(s) policy
for the joint use of Poles by Licensee, Company shall give Licensee written
notice of such change or adoption in the manner set forth in Section 27 of this
Agreement, and Licensee agrees to make such changes or alterations as set forth
in the policy, on a going-forward basis.

7. ACKNOWLEDGEMENT. Licensee hereby acknowledges and agrees that Company does
not warrant the condition of the Poles, facilities and equipment on such Poles,
or the premises surrounding such Poles as to its safety whatsoever, and Licensee
hereby assumes all risk of any damage, injury or loss of any nature whatsoever
caused by or in connection with the use of said Poles, facilities and equipment
on such Poles, or the premises surrounding said Poles and Licensee agrees to
indemnify, defend, protect and hold Company harmless in connection with
Section 16 of this Agreement. It is further understood and agreed by and between
the parties that in the performance of making Attachments under this Agreement,
Licensee, its agents, employees, contractors and subcontractors will necessarily
be required to work near, adjacent to, and in the vicinity of electrically
energized lines, transformers

 

5



--------------------------------------------------------------------------------

or other equipment of Company, and it is the intention that energy therein will
not be interrupted during the continuance of this Agreement, except in an
emergency endangering life, grave personal injury or property. Licensee is fully
and solely responsible for seeing that its employees, agents, contractors and
subcontractors have the necessary skill, knowledge, training and experience in
order to protect themselves, their fellow employees, employees of Company, and
the general public, from harm or injury while making the Attachments permitted
pursuant to this Agreement. In the event Company de-energizes any equipment or
line at Licensee’s request, Licensee shall reimburse Company in full for the
actual, direct, and indirect costs and expenses incurred in order to comply with
Licensee’s request for de-energization of any equipment or line. Licensee
warrants that it is apprised of, conscious of, and understands the imminent
dangers inherent in the work necessary to make the Attachments on Company’s
Poles by Licensee’s personnel, employees, agents, contractors or subcontractors,
and accepts it as Licensee’s duty and sole responsibility to notify and inform
its personnel, employees, contractors and subcontractors of such dangers, and to
keep them informed regarding the same.

8. ABANDONMENT OF JOINT USE POLES. If Company desires at any time to abandon any
joint use Pole, it shall give Licensee notice in writing to that effect.
Licensee shall be responsible for removal of its Attachments from such pole(s)
within a sixty (60) day time period. If Licensee does not remove its Attachment
within said time period, Licensee shall be responsible for all costs incurred by
Company associated with removal of Licensee’s Attachments and removal of
abandoned pole per the cost listed in the Fee Schedule.

8.1 Licensee may at any time abandon the use of a joint use Pole by giving
Company written notice of such abandonment in the form of Exhibit D attached to
this Agreement, and removing from such Poles all Attachments that Licensee may
have. No refund of any rental will be due on account of such removal. Should
Licensee wish to make Attachments to such Poles thereafter, it shall make
Application and receive a Permit as provided in Section 3.

9. LIMITATION OF LIABILITY. Company reserves to itself, its successors and
assigns, the right to maintain its Poles and to operate its facilities thereon
in such manner as will best enable it to fulfill its own service requirements in
accordance with applicable law. Company shall not be liable to Licensee for any
interruption to service of Licensee, for interference with the operation of
Licensee’s Attachments or damages to Licensee’s Facilities or property arising
in any manner out of Company’s use of its Poles hereunder, except for losses
resulting from the gross negligence or intentional misconduct of Company or its
employees, agents, contractors or subcontractors.

10. AUTHORITY AND RIGHT OF WAY. Upon request, Licensee shall submit to Company
evidence satisfactory to Company, of Licensee’s authority to make Attachments
within public streets, highways and other thoroughfares and Licensee shall
secure any necessary consent from federal, state or municipal authorities or
from the owners of property to make Attachments at all the locations of Poles.
Where Licensee does not have authority from the property owner to place its
Attachments on or across said property, Company may deny the request for
Attachments, or if in place, require the removal of said Facilities. Licensee
shall

 

6



--------------------------------------------------------------------------------

indemnify and reimburse Company for all loss and expense which result from any
claims of governmental bodies or others that Licensee does not have a sufficient
right or authority for Attachments at the locations of Poles.

10.1 This Agreement shall not constitute an assignment of any Company rights to
use the public or private property upon which the Poles are located.

10.2 Upon notice from Company to Licensee that the use of any Pole is forbidden
by municipal authorities or property owners, the permit covering the use of such
Poles shall immediately terminate and the Facilities of Licensee shall be
removed within thirty (30) days from the affected Poles; provided, however,
removal of Licensee’s Attachments and Facilities may be delayed while Licensee
is challenging in a court or administrative tribunal of competent jurisdiction
any claim by municipal authority or property owner that Licensee’s use of such
Poles is unauthorized or forbidden.

11. REGULATORY AND OTHER PUBLIC OR PRIVATE APPROVALS. In the event of any change
in any law, rule or regulation of any regulatory agencies having jurisdiction
over Company or Licensee, then the parties shall take such additional action as
may reasonably be required to promptly obtain any required approvals or other
action by such agencies. In the event such approval is conditioned upon changes
not acceptable to either party, the objecting party may terminate this Agreement
by 180 days prior written notice to the other party and after satisfaction of
any and all outstanding obligations.

11.1 Company acknowledges that Licensee, as a Cable Operator or
Telecommunication Carrier under the rules and regulations of the Federal
Communications Commission (“FCC”) is subject to certain federal requirements.
Company hereby agrees to cooperate in good faith with Licensee, in its efforts
to comply with applicable federal requirements.

12. INSPECTIONS. Company reserves the right to inspect the installation of
Licensee’s Attachments on its Poles and to make inspections, semi-annually, or
more often as plant conditions may warrant, of the entire plant of Licensee.
Such inspections made or not, shall not operate to relieve Licensee of any
responsibility, obligation or liability assumed under this Agreement. To
facilitate Company’s notification to the Licensee in emergency situations, all
Licensee cables should be visibly tagged with either:

 

  •  

the Licensee’s generally-recognized business name

 

  •  

an identifying company logo

 

  •  

an emergency telephone number

 

  •  

other mutually-agreed-upon identifying symbols

If an inspection finds that any of the Licensee’s Attachments do not conform
with the requirements, specification, rules, and regulations specified in
Section 5 and Section 6 of this Agreement, then Company shall notify Licensee of
such nonconformance, and Licensee shall correct such nonconformance within
thirty (30) days of notice thereof. If Licensee fails to correct such
nonconformance within thirty (30) days of such notice, Company may as

 

7



--------------------------------------------------------------------------------

determined in its sole discretion, (i) terminate this Agreement pursuant to
Section 17 hereof or (ii) correct such nonconformance on behalf of Licensee, or
(iii) refuse Permit of future Attachments. If Company chooses to correct
Licensee nonconformance, Licensee shall reimburse Company for all costs incurred
by Company after such 60-day period to correct such nonconformance.

13. ATTACHMENT INVENTORY; UNAUTHORIZED ATTACHMENT. Upon request of Company or
Licensee, the parties shall make a joint field check to verify the accuracy of
Attachment records and Licensee shall, on demand, reimburse Company for the
expense of such inspections on the basis of the actual cost incurred by Company.
If, as a result of any such joint field check, Attachments are found for which
Licensee has no Permit, the parties agree to update their records and Company
will adjust billings for the current year accordingly. Field checks shall not
occur more than once every five (5) years.

13.1 If any Licensee Facilities for which no Permit has been issued are found
attached to Company’s Poles, Company shall require Licensee to submit, within
fifteen (15) days after the date of written notification from Company of the
unauthorized Attachment, an Application per Section 3 of this Agreement. If such
Application is not received by Company within the specified time period,
Licensee shall immediately remove its unauthorized Attachment, or Company may
remove such Attachment, and the expense of such removal shall be borne by
Licensee. All unauthorized attachments shall be billed per the amount listed on
the Fee Schedule.

13.2 No act or failure to act by Company with regard to said unauthorized
Attachment shall be deemed as ratification or the licensing of the unauthorized
Attachment. If any Permit should be subsequently issued, said Permit shall not
operate retroactively or constitute a waiver by Company of any of its rights or
privileges under this Agreement; provided, however, that the Licensee shall be
subject to all liabilities, obligations, and responsibilities of this Agreement
from its inception in regard to said unauthorized Attachment.

14. RENTAL FEES AND OTHER PAYMENTS. Licensee shall pay Company a rental rate per
Attachment per year plus those other fees, charges and rents set forth in the
Fee Schedule. Rental fees will be based on the number of Attachments being
maintained on the 1st day of January of each year during which this Agreement
remains in effect. Said rental shall by payable annually within thirty (30) days
of Licensee’s receipt of the invoice for each year during which this Agreement
remains in effect. Invoices are typically sent within the first quarter of the
calendar year. Changes in rental rates may occur annually upon sixty (60) days
notice by giving notice pursuant to Section 27 of this Agreement. Upon request,
Company shall also provide its updated rental rate calculation.

14.1 Where Company and Licensee have joint use of jointly owned Poles, Company
shall calculate the joint use rental payable by Licensee to Company and bill
Licensee, and Licensee shall calculate the joint use rental payable by Company
to Licensee and bill Company.

 

8



--------------------------------------------------------------------------------

14.2 All other amounts payable under this Agreement, shall be due and payable
within thirty (30) days of Licensee’s receipt of an invoice therefore. Any
payment not made within thirty (30) days shall bear interest at a rate of
1.5% per month. Nonpayment of any undisputed fees shall constitute a default of
this Agreement.

15. DAMAGE TO FACILITIES. Licensee and Company shall exercise reasonable
precautions to avoid damage to each others Facilities and damage to Other
Attachers Facilities. If damage to Licensee, Company, or Other Attachers
Facilities occurs, the responsible party shall make an immediate report to the
other party of the occurrence of any damage.

16. INDEMNIFICATION AND LIABILITY INSURANCE. Licensee shall indemnify, protect,
save harmless and insure Company from and against any and all fines and
governmental impositions, third party claims for damage to property and injury
or death to persons, including payments made under any Worker’s Compensation law
or under any plan for employee’s disability and death benefits and including all
expenses incurred in defending against any claims or demands, including
attorney’s fees, which may arise out of or be caused by the negligence or
intentional misconduct of Licensee, its agents and employees under this
Agreement, except to the extent of Company’s negligence or intentional
misconduct.

Company shall indemnify, protect, save harmless and insure Licensee from and
against any and all fines and governmental impositions, third party claims for
damage to property and injury or death to persons, including payments made under
any Worker’s Compensation law or under any plan for employee’s disability and
death benefits and including all expenses incurred in defending against any
claims or demands including attorney’s fees, which may arise out of or be caused
by the negligence or intentional misconduct of Company, its agents and employees
under this Agreement, except to the extent of Licensee’s negligence or
intentional misconduct.

Licensee shall carry insurance in such form and in such companies as are
satisfactory to Company to protect the parties hereto from and against any and
all claims, demands, actions, judgments, costs, expenses, and liabilities of
every name and nature which may arise or result, directly or indirectly, from or
by reason of such loss, injury or damage. The amounts of such insurance against
liability due to damage to property shall be not less than One Million Dollars
($1,000,000) as to any one claim or damage and Two Million Dollars ($2,000,000)
as to any one occurrence, and against liability due to injury to or death of
persons, shall be not less than One Million Dollars ($1,000,000) as to any one
person and Two Million Dollars ($2,000,000) as to any one occurrence. Nothing in
this paragraph, however, shall be construed as a requirement that the Licensee
shall purchase or have in effect more than Six Million Dollars ($6,000,000)
aggregate coverage. Licensee shall also carry such insurance as will protect it
from all claims under any Worker’s Compensation laws in effect that may be
applicable to it. All insurance here required shall be furnished by Licensee at
its own expense and shall remain in force for the entire life of this Agreement.
Licensee shall submit to Company certificates in duplicate, from all companies
insuring Licensee showing that Licensee is properly insured for all liabilities
of

 

9



--------------------------------------------------------------------------------

Licensee under this Agreement and that it will not cancel or change any policy
of insurance issued to Licensee except after thirty (30) days notice in writing
to Company. Such insurance, if obtained outside the State of South Dakota, shall
be countersigned by a South Dakota insurance agent pursuant to South Dakota law.

17. DEFAULT. If either party fails to comply with any of the provisions of this
Agreement or defaults on any of its obligations under this Agreement and fails
within thirty (30) days after written notice to correct such default or
noncompliance, the non-defaulting party may at its option, terminate this
Agreement or the Permit or Permits covering the Poles as to which such default
or noncompliance shall have occurred. In case of termination of the Agreement,
no refund of accrued rental shall be made.

17.1 If upon written notification of default or noncompliance from Company,
Licensee is unable to cure such default or noncompliance within thirty
(30) days; Licensee shall provide Company with written statement acknowledging
the default or nonconformance and provide a timeline for correction of default
or noncompliance. If the default or noncompliance is not corrected within the
revised time period, Company may at its option, terminate this Agreement or the
permit or the permits covering the Poles as to which such default or
noncompliance shall have occurred, unless additional time is granted by Company.
In case of termination of the Agreement, no refund of accrued rental shall be
made.

17.2 If the Licensee shall default in the performance of any work which it is
obliged to do under this Agreement, Company may elect to do such work, and the
Licensee shall reimburse Company for the cost upon demand, if Licensee would
have been required to reimburse Company for such cost in accordance with the
terms of this Agreement.

18. PAYMENT OF TAXES. Each party shall pay all taxes and assessments lawfully
levied on its own property attached to the jointly used Poles. The taxes and
assessments which are levied on said joint use Poles shall be paid by Company
provided, however, that any tax, fee or charge levied on Company’s Poles solely
because of their use by the Licensee shall be paid by Licensee.

19. NONWAIVER. Failure of either party to enforce or insist upon compliance with
any of the terms or conditions of this Agreement or to give notice or declare
this Agreement or the Attachment rights hereunder terminated shall not
constitute a general waiver or relinquishment of any terms or conditions of the
Agreement but the same shall be and remain at all times in full force and
effect.

20. NONEXCLUSIVE. Nothing herein contained shall be construed as affecting the
rights or privileges conferred by Company, by contract or otherwise, to Other
Attachers, not parties to this Agreement, to use any Poles covered by this
Agreement; and Company shall have the right to continue and extend such rights
or privileges. The Attachment privileges herein granted shall at all times be
subject to such existing contracts and arrangements.

 

10



--------------------------------------------------------------------------------

21. SALE OR ASSIGNMENT OF FACILITIES. Licensee shall not assign, sublet, sell,
convey, or otherwise transfer its rights and obligations under this License,
without providing notice to Company pursuant to Section 27 and obtaining prior
written consent, which consent shall not be unreasonably withheld; provided
however that Licensee may transfer its rights and obligations under this
Agreement to any entity controlled by, controlling, or under common control with
Licensee, or to any entity purchasing all or substantially all assets of
Licensee, provided that such transferee agrees to be bound by the terms of this
Agreement.

22. OWNERSHIP. Use of Poles extended under this Agreement shall not create or
vest in Licensee any ownership or property rights in said Poles, but Licensee’s
rights therein shall be and remain a mere license. Nothing herein contained
shall be construed to compel Company to maintain any of said Poles for a period
longer than demanded by its own service requirements.

23. TERM. This Agreement shall become effective on the Effective Date and
continue for an initial term of 5 years. The Agreement shall thereafter
automatically renew for successive one (1) year terms. Either party may
terminate this Agreement by giving the other party at least three (3) months
written notice. Upon termination of this Agreement in accordance with any of its
terms, Licensee shall remove its Facilities from all Poles within three
(3) months. If not removed within three (3) months after the termination date,
Company shall have the right to remove them at the cost and expense of Licensee
and without any liability therefore.

23.1 If Licensee does not have existing Attachments on the Poles of Company and
fails to commence construction on the Poles of Company within the period of six
(6) months after the effective date of this Agreement, then this Agreement shall
be null and void, and of no further force and effect.

24. PRIOR AGREEMENTS SUPERSEDED. This Agreement supersedes and replaces any and
all previous Agreements entered into by and between Company and Licensee with
respect to the subject matter of this Agreement.

25. CHARGES AND ASSESSMENTS. In the event that any governmental authority
imposes a franchise, occupation, business sales, license, excise, privilege,
attachment or similar charge of any kind on Company as a result of Licensee
making or having made Attachments to the Poles the amount of such imposition,
assessment or charge shall be paid by the Licensee to Company pursuant to the
provisions of Section 14 hereof.

26. BINDING ON SUCCESSORS AND ASSIGNS. Subject to the provisions of Section 21
hereof, this Agreement shall extend to and bind the successors and assigns of
the parties hereto.

 

11



--------------------------------------------------------------------------------

27. NOTICE. Any notice, demand or request required or authorized by this
Agreement shall be deemed properly given if mailed, by first class U.S mail with
postage prepaid certified return receipt requested and with postage prepaid or a
nationally recognized overnight courier to:

Black Hills Corporation

P. O. Box 1400

Rapid City, South Dakota 57709

on behalf of Company, and to:

Prairie Wave Black Hills

ATTN: LEGAL DEPARTMENT

5100 S. Broadband Lane

Sioux Falls, SD 57108

on behalf of the Licensee.

28. GOVERNING LAW. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of South Dakota.

29. JURISDICTION AND VENUE. Any action brought to enforce this Agreement or
arising out of this Agreement shall be brought only in the United States
District Court for the District of South Dakota or South Dakota state court,
unless the FCC has subject matter jurisdiction over the proceedings, in which
case the proceedings shall be brought before the FCC. Each party is subject to
personal jurisdiction within the courts of South Dakota and waives any and all
objections to personal jurisdiction. With the exception of proceedings before
the FCC, or appeals arising from those FCC proceedings, venue shall be Rapid
City, South Dakota, and each party waives any and all objections to that forum.

30. CONFLICT WITH LAWS. If any provision of the Agreement contained herein
conflicts with or violates any federal, state or local laws, regulations or
orders of governmental agencies, such provision shall be construed as closely to
the original meaning within the bounds of the law. The execution of this
Agreement is not a waiver of either parties’ rights or obligations under law.

31. COMPLETE AGREEMENT. This Agreement shall be considered the complete
Agreement of the parties pertaining to the matters set forth herein. The
provisions of this Agreement shall not be changed except in writing, duly
executed by Company and Licensee.

32. FORCE MAJEURE. In the event of the performance of any party’s obligations
hereunder is prevented or delayed due to compliance with any law, ruling, order,
regulation, requirement of any federal, state or municipal government or
departments or agency thereof or court of competent jurisdiction, any acts of
God, any acts or omission of any other party to this Agreement or any
third-party, any fires, war, insurrection, riot, strikes, telecommunications
failures or acts of terrorism or any other cause beyond reasonable control of
such party, then such party shall be excused from performance of such the
obligations affected by such event for as long as (a) such event continues and
(b) such party continues to use commercially reasonable efforts to recommence
performance of such obligations to the extent possible without delay.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused these presents to be duly
executed the day and year first above written.

 

      BLACK HILLS POWER     ATTEST    

/s/ Stuart Wevik

        Stuart Wevik    

/s/ Sara M. Williamson

    Vice President Operations     Sara M. Williamson                    

APPROVED

KEF

Law Group

Date 4/13/07

      LICENSEE          

/s/ William P. Heaston

          By  

William P. Heaston

          Its   Corp Counsel     ATTEST          

/s/ Kristie Lyngstod

         

 

13



--------------------------------------------------------------------------------

EXHIBIT A

APPLICATION FOR POLE ATTACHMENT

 

Send to:   PART I Black Hills Power  
Application No.                                   
                                                                 Distribution,
Engineering and Operations   Date Received:                                   
                                                                  P.O. Box 1400
  Rapid City, South Dakota 57709-1400  

Applicant Information:

 

Name:                                     
                                        
                                        
                                        
                                        
                                                
Address:                                     
                                        
                                        
                                        
                                        
                                             Phone:  
                                                                            
Fax:                                         
                                      Date Submitted:  
                                                                                
Contact person:                                       
                                        
                                        
                                        
                                                                     

Requirements:

 

1.   This Application will not be processed without the following information:  
a.   Licensee shall furnish Company construction drawings for each Pole with the
Application. The drawings must include the necessary maps, specifically
indicating the Poles of Company to be attached, the number and character of the
attachments to be placed on such Poles, height of existing attachments, and
cable span lengths.   b.   Licensee shall furnish Company pole strength
calculations with the Application for poles: (a) where BHP general rules for
meeting NESC standards under heavy loading conditions aren’t used; or (b) poles
that are class 3, class, 4 or class, 5; or (c) poles that have conductor spans
greater than 275 feet; (d) or poles that have 3 or more existing attachments. 2.
  The following clearance requirements must be met:     Minimum Clearance from
Powerlines       Pole   Mid -Span     From a neutral conductor   30”   12”    
From an energized conductor apparatus   40”   30”     From an underground riser
  40” from the point where the cable terminates     From a grounded streetlight
  12”       Minimum Clearance from the Ground     If not crossing driveways or
roads     12” (unless loading calculation provided       states a lower
attachment height is acceptable)     If crossing driveway and roads     18’
(unless loading calculation provided       states a lower attachment height is
acceptable)     If crossing a house moving route     25’     If crossing a
railroad track     26’ 3.   Licensee is not permitted to increase the number of
Attachments to a Pole without first receiving approval from Company.



--------------------------------------------------------------------------------

EXHIBIT A

APPLICATION FOR CABLE/STRAND POLE ATTACHMENT

 

         PART II          Page          of                   Application No.
                          Date Received:                     

Application:

This application is made for permission to install attachments to the poles
indicated in the sketch attached hereto.

 

Number of Attachments:  

 

Proposed installation date:  

 

Type of cable and strand:  

 

Weight per foot of cable and stand:  

 

Diameter of cable and strand:  

 

Self-supporting or lashed cable:  

 

NESC design tension (only for Applications that require a load calculation):  

 

 

 

  By:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B

PERMIT FOR ATTACHMENTS

 

         Date:                                              
Permit No.                          

 

TO:  

 

             

 

           

Permission is hereby granted to make the attachments as requested in Application
No.                      dated                     , subject to the terms and
conditions of the Agreement between our companies dated                     ,
and further subject to acceptance by the Applicant of the obligation to
reimburse Black Hills Power in the amount of $ time and material in payment for
necessary rearrangements and/or replacements of plant to accommodate such
attachments as shown on the attached sketch.

 

Review Time Estimate:   $   Make Ready Work Estimate:   $   Company Reserving
Space:   YES NO  

 

BLACK HILLS POWER

By  

 

    Title:  

 

   

Engineer:  

 

   

Area Operations Supervisor (if applicable):
                                                             

Poles added this Permit:                     

BHP W.O.#                     

To: Black Hills Power

Distribution, Engineering and Operations

P. O. Box 1400

Rapid City, South Dakota 57709-1400

The rearrangement and/or replacement of plant as indicated is hereby authorized
and payment of the costs above quoted will be made upon demand.

Permit from Black Hills Power covering this Application has also been accepted.

Notice of Completion by Licensee, Exhibit C, is due thirty (30) days after
installation

 

   

 

    By:  

 

    Title:  

 

Forward in duplicate



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF COMPLETION BY LICENSEE

 

         Date                     

To: Black Hills Power

Distribution, Engineering and Operations

P. O. Box 1400

Rapid City, South Dakota 57709

This is to advise that attachments to your company’s poles as covered by Permit
No.                     , BHP Work Order No.                             , have
now been made. By his/her signature below, the Licensee certifies all
Attachments meet the following clearance requirements:

 

Minimum Clearance from Powerlines                 

Pole

       

Mid -Span

     From a neutral conductor    30”       12”    From an energized conductor
apparatus    40”       30”    From an underground riser    40” from the point
where the cable terminates From a grounded streetlight    12”          Minimum
Clearance from the Ground             If not crossing driveways or roads    12”
(unless loading calculation provided states a lower attachment height is
acceptable) If crossing driveway and roads    18’ (unless loading calculation
provided states a lower attachment height is acceptable) If crossing a house
moving route    25’          If crossing a railroad track    26’         

The due date for this notice is thirty (30) days after installation is complete.

 

 

Licensee By  

 

Title  

 

Forward in duplicate



--------------------------------------------------------------------------------

EXHIBIT D

NOTIFICATION OF REMOVAL

 

         Date:                                              
Notice No.                          

To: Black Hills Power

Distribution, Engineering and Operations

P. O. Box 1400

Rapid City, South Dakota 57709

In accordance with the terms and conditions of the Agreement between our
respective companies dated                     , notification of removal of
attachments to the poles indicated in the sketch attached is hereby given
effective date:                     

 

 

    By  

 

    Title  

 

   

 

To:  

 

   

 

   

Notice acknowledged, date:                     

Poles discontinued this notice:                     

 

  BLACK HILLS POWER     By  

 

    Title  

 

 

Forward in duplicate



--------------------------------------------------------------------------------

EXHIBIT E

FEES, CHARGES, AND RENTS

BASED ON FCC FORMULA

 

   Pre-permit Application Review Fee:    $ Time and Material       Make-Ready
Charges:    $ Time and Material       Inventory Fee:    $ Time and Material   
   Attachment Transfer/Removal Fee:    $ Time and Material       Attachment
Nonconformance Fee:    $ Time and Material       Unauthorized Attachment Fee:   
Back rent at current annual rental rate from the date of the last audit, or from
the actual attachment date if adequately demonstrated, plus interest at 12% per
year. If an attachment inventory has not been performed within a 7 year period,
the back rent will not exceed 7 years.       Pole Attachment (Annual Fee):   
Based on FCC formula   



--------------------------------------------------------------------------------

LOGO [g37054ex10_29pg20.jpg]



--------------------------------------------------------------------------------

IMPORTANT

If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must be
endorsed. A statement on this certificate does not confer rights to the
certificate holder in lieu of such endorsement(s).

If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy,
certain policies may require an endorsement. A statement on this certificate
does not confer rights to the certificate holder in lieu of such endorsement(s).

DISCLAIMER

The Certificate of Insurance on the reverse side of this form does not
constitute a contract between the issuing insurer(s), authorized representative
or producer, and the certificate holder, nor does it affirmatively or negatively
amend, extend or alter the coverage afforded by the policies listed thereon.